Case: 1:19-cv-00581-MWM-SKB Doc #: 18 Filed: 09/15/20 Page: 1 of 1 PAGEID #: 1240

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

KEVIN RICHARD, : Case No. 1:19-cv-581
Plaintiff, | Judge Matthew W. McFarland
vs. |
COMMISSIONER OF SOCIAL
SECURITY,
Defendant.

 

ORDER ADOPTING REPORT AND RECOMMENDATION (DOC. 17)

 

The Court has reviewed the Report and Recommendation (Doc. 17) of United
States Magistrate Judge Stephanie K. Bowman, to whom this case is referred pursuant to
28 U.S.C. § 636(b). As no objection to the Report and Recommendation has been filed and
the time to do so has expired, the Court ADOPTS the Report and Recommendation in its
entirety. Accordingly, the Court REVERSES the Commissioner’s decision as not
supported by substantial evidence and REMANDS this case for further proceedings
under sentence four of 42 U.S.C. § 405(g). This case shall be CLOSED on the Court's
docket.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF IO
YH td Wo:
By:

MATTHEW W. McFARLAND
UNITED STATES DISTRICT JUDGE

 
